Title: From Benjamin Franklin to John Walsh, 6 September 1772
From: Franklin, Benjamin
To: Walsh, John


Dear Sir,
London, Sept. 6. 1772
I am glad to find by your Favour of the 27th past, that you are return’d safe and well to Paris after your Expedition to the Sea Coast, and that you intend to publish an Account of your Experiments. Your doing it as you propose in a Letter to me I shall esteem a very great Honour. Nothing new in the philosophic way has occur’d here since my last, in which I think I mention’d Dr. Priestly’s Experiments whereby he found that growing Vegetables restore Air that has been spoilt by Putrefaction. Your Friends here expect your Return with some Impatience. I am, with sincere Esteem and Respect, Dear Sir, Your obliged and most obedient humble Servant
BF
Mr Walsh
